PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $2,154.33 for office rental for law masters. The invoices for the rent were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity of the claim and accepts $718.11 as full and complete satisfaction of this claim, as the amount of $1,436.22 was paid through normal channels. Respondent further states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $718.11.
Award of $718.11.